Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed on 3/14/2022.
Claims 1-20 are presented for examination.  


Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on 3/14/2022 has been considered.
Applicant’s response by virtue of amendment to claims 110-11 has overcome the Examiner’s rejection under 35 USC § 112 paragraph.
Claims 1-20 are pending in this application and an action on the merits follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (U.S. Patent Publication No. 2012/0265658), in view of Oberbreckling et al. (U.S. Patent Publication No. 2018/0074786).

Regarding claims 1, 8, 15, Meier teaches assigning, a range of raw billing transactions that are to be respectively 5processed (The BSP may create a bill and assign a status of “new” to that object (step 510), [45]]
6accessing, by each of the plurality of parallel operating executors, raw billing 7transaction data assigned to the respective executor by the driver, wherein the 8executors access the raw billing transaction data from a persistent datastore of a billing system, (The consolidator/iCSP may respond to that request and return to the BSP available data from the customer master data base for the inquired customer (CustomerInfoResponse) (step 520)., [45]
wherein different executors access different sets of raw -25-Attorney Docket No.: RIA001 billing transaction data for parallel processing in the cluster, wherein the raw 11billing transaction data for a billing transaction includes at least a transaction 12ID, a transaction date, an account ID, and a product ID, a transaction rate, and  13a transaction volume;  (A business object in this sense may comprise all data belonging to a business transaction that is the cause for the specific bill. Typical billing information comprises, for example, the article, type of article, article number, number of the articles, position, ID, description of article, price, tax information, addresses (such as for delivery), references (URLs for details), dates (such as billing, shipping, or receipt date) etc, [42]).
14mapping, the set of accessed transactions to a raw billing transaction 15of the executor; (mapping the IDs of a biller for a customer to the IDs of a customer for a biller. Methods and systems consistent with the present invention facilitate the integration of Billers and Customers ERP systems, [63-64]
a key generated, at least in part, from the account ID, 21transaction date, product ID, and amount of a corresponding transaction in the 22validated transaction; (The payment order may be cryptographically authenticated, [56];
generate billing invoices; (invoice, [55]).

Miere substantially discloses the claimed invention, however, does not explicitly teach however, Oberbreckling teaches executor, driver, cluster, partition,  (Technology stack 200 can be implemented in an environment such as a cluster 210 for big data operations (“Big Data Cluster”). Cluster 210 can be implemented using Apache Spark, which provides a set of libraries for implementing a distributed computing framework, ;[61], Dataframe, (Data enrichment service 302 can receive data from a client data store 307 and/or from one or more data sources 309. The distributed storage system 305 can serve as temporary storage for the uploaded data during the remaining processing stages of the pipeline, prior to the data being published to one or more data targets 330, [68]);
16validating, by the executor, the set of accessed transactions in the raw billing 17transaction dataframe to generate a validated transaction dataframe;  (validate newly acquired data before applying a set of transformations designed based on the profile of previously acquired data, [96]
18generating, by the executor, a keyed transaction dataframe from the validated 19transaction dataframe, wherein each transaction in the keyed transaction 20dataframe includes (At block 608, a hash signature (also referred to in this disclosure as “column hashing signature,” “column hash signature,” “column signature hash,” or “column hashed signature”) is generated for each column in each of the first dataset and the second dataset, [146-153].

23shuffling, by the driver of the cluster, the keyed transaction dataframes of the 24plurality of executors to generate an aggregated transaction dataframe at the 25driver, wherein the aggregated transaction dataframe is aggregated by the 26same key;  ([154-156], The graphical interface may receive input to configure a source for which a transform is to be applied. The transform may be configured to blend data based on relationship discovery. FIG. 7 illustrates a graphical interface 700 for displaying datasets that have been detected as being similar, [165]);
.
27partitioning, by the driver, the set of aggregated transactions to partitions of the 28plurality of executors so that no two partitions have an aggregated transaction 29for a same account ID;  (The script may be generated for comparing and/or merging the datasets based on the selected column pair. The script may be executed against datasets from having a similar relationship, such as datasets from the same sources. The transform script may include information identifying the columns for similarity between datasets, [163];
30processing, by the executor, the set of aggregated transactions in the corresponding 31partition to generate billable charge information in a format for use by the billing 30system and  32storing, by the executor, the billable charge information on persistent datastore of the 33billing system, ( a customer's subscription order may be managed and tracked by an order management and monitoring module 2426. In some instances, order management and monitoring module 2426 may be configured to collect usage statistics regarding a customer use of subscribed services, [207]).
It would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of Miere to include the above limitations, as taught by Oberbreckling, in order to reduce time, money, resources while utilizing and processing large datasets from various sources, (Oberbreckling, [5-6]).

Regarding claim 31, 17, Miere does not teach, however, Oberbreckling teaches 2validating, by the executor, the billing transactions mapped to the respective partition 3of the executor, (validate newly acquired data before applying a set of transformations designed based on the profile of previously acquired data, [96].
Regarding claims 7, 19, Miere does not teach, however, Oberbreckling teaches 2each keyed transaction of each keyed transaction dataframe is aggregated by volume and amount, [121, 153-154].  
-26-Attorney Docket No.: RIA001Regarding claims 101, Miere does not teach, however, Oberbreckling teaches 2the raw billing transaction dataframe, the validated transaction dataframe, and the 3keyed transaction dataframe are immutable objects that are processed in a 4cache memory of the executor, [70-71].
Regarding claims 4, 111, 18, Miere does not teach, however, Oberbreckling teaches  12the raw billing transaction dataframe, the validated transaction dataframe, and the 3keyed transaction dataframe are resilient distributed data sets, (resilient, [77]).  
Regarding claims 2, 12, 161, Miere teaches data 3two or more of the transaction date, the account ID, and product ID of, however does not teach, however, Oberbreckling teaches1 the key for each 2transaction in the keyed transaction dataframe is generated using a hash function applied to data corresponding 4transaction in the validated transaction dataframe, [153-154].  
Regarding claims 5, 13, 191, Miere does not teach, however, Oberbreckling teaches  12the billing transaction data further includes a secondary account ID (second dataset, [145-146]).  
Regarding claims 6, 141, 20,  Miere teaches transaction date, 6product ID, and amount of a corresponding transaction in the validated 7transaction dataframedoes not teach, however, Oberbreckling teaches 2the keyed transaction dataframe includes split transactions so that each secondary 3account ID is associated with its own transaction in the keyed transaction 4dataframe, wherein the key for a split transaction having a secondary account 5is generated, at least in part, from the secondary account ID, [13, 144].
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Applicant argues that the prior art does not teach “executor having partitions for which billing transactions are mapped to”– “partitions, such as mapped to different partitions for parallel processing of the billing transaction data, generating, by each executor, a key for each billing transaction in the respective partition, shuffling, by the driver, the keyed billing transactions on the respective partitions of the plurality of executors, and mapping, by the driver, the set of aggregated transactions to partitions of the plurality of executors so that no two partitions have an aggregated transaction for the same account ID”.

Examiner does not agree. The combination of Meier and Oberbreckling teaches the above limitations. Meier teaches a business object in this sense may comprise all data belonging to a business transaction that is the cause for the specific bill. Typical billing information comprises, for example, the article, type of article, article number, number of the articles, position, ID, description of article, price, tax information, addresses (such as for delivery), references (URLs for details), dates (such as billing, shipping, or receipt date) etc, [42]). 
Examiner turns to Oberbreckling to teach system level metadata (e.g., that indicates the location of data sources, results, processing history, user sessions, execution history, and configurations, etc.) can be stored in the distributed storage system or in a separate repository accessible to the data enrichment service, [39], (partitioning);
at block 608, a hash signature (also referred to in this disclosure as “column hashing signature,” “column hash signature,” “column signature hash,” or “column hashed signature”) is generated for each column in each of the first dataset and the second dataset, [146-153], (generating key)
The graphical interface may receive input to configure a source for which a transform is to be applied. The transform may be configured to blend data based on relationship discovery. FIG. 7 illustrates a graphical interface 700 for displaying datasets that have been detected as being similar, [165], (shuffling);
The script may be generated for comparing and/or merging the datasets based on the selected column pair. The script may be executed against datasets from having a similar relationship, such as datasets from the same sources. The transform script may include information identifying the columns for similarity between datasets, [163], (mapping);
Such limitations are being thought by the combination and therefore the Examiner maintains the rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627     



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627